Citation Nr: 1742807	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  12-04 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for a residual left knee injury for the period ending June 16, 2015.

2.  Entitlement to a disability evaluation in excess of 40 percent for traumatic degenerative joint disease of the left knee for the period beginning October 1, 2015.

2. Entitlement to total disability due to individual unemployability caused by service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1985 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a June 2015 Board hearing before the undersigned Veterans Law Judge in Montgomery, Alabama.  A transcript of the hearing is of record.  The Board remanded the matter in September 2015 for further development.

In December 2015, the RO issued a rating decision on the matter which granted a temporary evaluation of 100 percent from June 16, 2015 to October 1, 2015.  The rating decision assigned a rating of 40 percent effective October 1, 2015.  This decision constitutes a partial grant of the benefits sought on appeal; therefore, the rating claim remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  

The Board finds that a claim for TDIU submitted in July 2017 must be included as part and parcel of his underlying claim for increased rating for a left knee disability, rather than a separate claim for benefits.  On this subject, the United States Court of Appeals for Veterans Claims (Court) has outlined in Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Such is the case here, in that the matter of a TDIU is incidental to the already pending claim for increased initial rating for a left knee disability.  Hence, the Board assumes jurisdiction over the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996); Rice, supra.

The Veteran has added new and relevant evidence to the record since the December 2015 supplemental statement of the case (SSOC).  However, he submitted an October 2015 statement to waive regional office consideration of additional evidence and records he was submitting.  Therefore, a remand for agency of original jurisdiction (AOJ) review is not necessary.  38 C.F.R. § 20.1304(c).

The TDIU claim is REMANDED to the AOJ and is addressed in the REMAND section below.


FINDINGS OF FACT

1.  Evidence of record from the period ending June 16, 2015 showed left knee extension limited to 45 degrees.

2.  Evidence of record from the period beginning October 1, 2015 showed less severe limitation of left knee extension and no evidence of ankylosis of the knee between 20 degrees and 45 degrees.


CONCLUSIONS OF LAW

1. The criteria for an evaluation of 50 percent for the period ending June 16, 2015, for residual left knee injury have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2016).

2. The criteria for an evaluation in excess of 40 percent, from October 1, 2015, for traumatic degenerative joint disease of the left knee have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2016).

3. The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Notice

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

II. Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Diagnostic Code 5003 (degenerative arthritis), states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5256, ankylosis of the knee, a 30 percent rating is warranted for knee ankylosis in a favorable angle in full extension, or in slight flexion between zero degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Under Diagnostic Code 5257 (other impairment of the knee), a 10 percent evaluation requires slight recurrent subluxation or lateral instability.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability.  Id.

Under Diagnostic Code 5260, limitation of flexion to 45 degrees warrants a 10 percent evaluation, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  Id.

Under Diagnostic Code 5261, limitation of extension to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, limitation of extension to 20 degrees warrants a 30 percent evaluation, limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  Id.

The Schedule provides that the normal range of motion (ROM) of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

VA's General Counsel has interpreted that a veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97. 

In VAOPGCPREC 9-98, the VA General Counsel further explained that, when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating. 

In VAOPGCPREC 9-2004, the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension). 

III. Analysis

In the comments section of a September 2009 Authorization and consent to release information to VA, the Veteran reported the left knee hurt whenever he stood longer than 15 minutes.  He was an unemployed teacher who needed to be able to walk and stand around the classroom.  His left knee could not fully extend.  

In a September 2009 statement, the Veteran reported pain shooting through his kneecaps, the inability to walk upstairs due to pain in his knee, and the inability to straighten his left leg fully.  He also reported instability his left knee would appear without warning.  

October 2009 VA treatment notes showed the Veteran reported the pain started "months ago."  He was experiencing level 6 pain that was intermittent with movement.  Activities of daily living and movement exacerbated the pain.  The Veteran also reported that the pain in his left knee had been present since 1980.  Over the years he has had pain, and his knee gives way.  Radiographs of his left knee showed no medial or lateral meniscus tears and all his ligaments were intact.  His knee showed flexion of 20-90 degrees.  

The Veteran was afforded a VA examination in December 2009.  The Veteran reported constant left knee pain of a 4-6 out of 10 located around his knee cap.  He reported flare ups of level 10 pain for 2-3 hours that would occur several times a week, caused by prolonged standing.  The Veteran used crutches or a cane for severe flare ups and reported his knee giving out without warning.  The examiner noted the Veteran moved slowly due to his knee condition without the use of ambulatory aids.  The left knee was tender throughout all aspects of the knee joint with significant patellar tenderness.  The Veteran was very sensitive to pain during the examination.  The left knee had active flexion of 45-105 degrees with pain and crepitus throughout.  There was active extension to 45 degrees with pain at 45 degrees and passive flexion of 25-105 degrees and passive extension to 25 degrees with pain throughout.  Strength was 5/5 with no objective indications of instability in the left knee.  There was degenerative joint disease (DJD) with suprapatellar effusion and status post multiple left knee arthroscopic procedures.  The left knee caused pain, decreased concentration, decreased mobility, and decreased stamina in the workplace.  The knee had a moderate impact on activities of daily living.

April 2014 VA treatment notes showed the Veteran reported constant pain at a level of 4.  The worst pain he experienced was a level of 6 in the last month.

May 2015 private treatment notes showed flexion of 5 to 110 degrees in the left knee, and radiographs showed moderate tricompartmental degenerative changes which were consistent with the Veteran's history and symptoms.  The Veteran received an injection in his left knee.  He reported that the symptoms resolved and then returned a week after the injection.

The Veteran testified in a June 2015 Board hearing.  He reported taking Tramadol and oxycodone for his knee pain due to a recent arthroscopy.  He used a cane for daily ambulation.  His knee would give out on him, and he is unable to stoop down or put on his socks and shoes on his left foot due to left knee pain. Walking up and down stairs caused him extreme pain and discomfort.  He would fall because he could not lift his leg high enough for the next step, and reported at least 20 such falls in the 12 months preceding the hearing.  His doctor believed he would need a complete artificial knee in the next three years.  Regarding prior employment, he was beaten severely when teaching at a juvenile detention center.  Due to that incident, he reported being "too scared" to be around students.

The Veteran was afforded an October 2015 VA examination.  The examiner noted traumatic degenerative joint disease and osteoarthritis in the left knee.  The Veteran reported he normally experienced pain at a level of 7 in his left knee.  He had continuous pain without flare ups and experienced functional loss due to knee pain.  His right knee was normal with no pain.  Left knee flexion was 15-90 degrees and extension was 90-15 degrees.  The examiner noted pain on examination, and the pain caused functional loss.  The Veteran's left knee caused disturbance in locomotion, interference with sitting, and interference with standing.  The Veteran needed a cane, and he could not run or bend his left knee.  The examiner found ankylosis of the left knee with flexion between 10 and 20 degrees.  Joint stability testing was negative for instability.  There was a meniscal tear and frequent joint locking and joint pain in the left knee.  The Veteran reported constant cane use.

A February 2017 MRI was noted to be unremarkable.

In March 2017, VA treatment notes the Veteran reported his knee felt unstable and would give-way, and he experienced a locking sensation.  The examiner noted full passive range of motion, restricted active range of motion, tenderness, and crepitus in the left knee.  Radiograph evidence showed bilateral degenerative joint disease.

June 2017 VA treatment notes showed internal derangement with a possible meniscus tear in the left knee.  The Veteran complained of pain, swelling and instability, and the examiner found no objective signs of a meniscus tear or instability.  

The Veteran submitted a VA Form 21-8940 July 2017.  In it, he noted that he completed four years of post-secondary education.  He was an instructor at a juvenile detention center.  He was attacked and beaten by a student because he tried to run away but his knee collapsed.

The Veteran was afforded a VA examination in August 2017.  The Veteran was diagnosed with traumatic degenerative joint disease of the left knee.  The Veteran reported his knee gave out, he could not stand for prolonged periods of time, and flare-ups went "into another dimension of pain."  He reported flare-ups occurring 3-5 times a week that would for minutes or hours.  For functional impairment, the Veteran reported he could no longer walk on uneven surfaces, walk long distances, or use stairs.  Left knee flexion (10-100 degrees) and extension (100-10 degrees) were recorded.  The examiner determined that range of motion itself contributed to functional loss.  The examiner also noted pain at rest/non-movement for flexion and extension, pain with weight bearing, objective evidence of crepitus, and exquisite tenderness to palpation at the joint space.  There was no additional loss of function from repetitive motion test, and results were negative for pain, fatigue, weakness, lack of endurance, and incoordination.  The examination was not conducted during a flare-up.  There was reduction of strength to 4/5 in the left knee due to the disability, but no muscle atrophy was found.  The examination was negative for ankylosis.  The examiner could not perform joint stability testing due to the Veteran's level of pain, and the Veteran constantly uses a cane for balance and support.  In regards to the Veteran's ability to work, the examiner stated the Veteran could no longer perform duties involving walking, standing, or climbing.

Prior to June 16, 2015

As noted, the Veteran was in receipt of a 10 percent disability rating for the left knee disability prior to June 16, 2015.  

The December 2009 VA examination tested the Veteran's range of motion and found active flexion to 105 degrees and active extension to 45 degrees with pain throughout.  Prior to June 16, 2015, the evidence is negative for objective determinations of ankylosis of the knee, cartilage dislocation, and recurrent subluxation or instability.  The Veteran does provide lay evidence of knee instability and flare-ups.  After review of the evidence of record, the Board finds that a rating in excess of 10 percent for the right knee prior to June 16, 2015 is warranted.  The Veteran's flexion does not warrant a disability rating, however, his active extension to 45 degrees warrants a 50 percent rating for this period.  

The Board has also considered the Veteran's contentions of instability.  The Veteran has submitted lay testimony of instability, and although the Veteran has used a cane and had hindered locomotion, the medical evidence of record does not document objective instability or subluxation; his testing for this was consistently negative.  Therefore, a separate rating under DC 5257 is not warranted as the Veteran's disability picture is not accurately reflected by even slight instability under DC 5257.

Additionally, the record also does not show that the Veteran had ankylosis or nonunion or malunion of either the tibia or fibula during this period.  Accordingly, DC 5256 and 5262 are not for application. 


Based upon a review of the evidence, the Board concludes that a rating of 50 percent, but no more, for the service-connected residual left knee injury is warranted prior to June 16, 2015 due to limitation of extension in the left knee.  To this extent, the appeal is granted.

From October 1, 2015

A 40 percent rating is currently assigned to the left knee under DC 5256 for ankylosis in flexion between 10 degrees and 20 degrees, from October 1, 2015.

Here, there is no evidence of a greater extent of ankylosis (between 20 and 45 degrees).  Extension, unlike earlier in the appeal, has been shown to be well under 45 degrees (with a maximum of 15 degrees, far short of 45 degrees even taking DeLuca into account).  There has been no flexion to a compensable degree, and there is no objective confirmation of instability to even a slight degree; accordingly, no separate evaluations are warranted.  The Board has once again fully considered the Veteran's contentions of instability, as the Veteran submitted lay testimony of instability, and although the Veteran has reported falling and using a cane, the medical evidence of record does not document objective instability or subluxation.  The Board must thus conclude that there does not exist instability of at least a slight degree, as would warrant a separate evaluation. 

In summary, there exists no basis for a rating in excess of 40 percent for the Veteran's left knee disability for the period beginning October 1, 2015, and the claim for that benefit must be denied.

For the entirety of the appeal, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating of 50 percent, but no higher, for service-connected residual left knee injury for the period ending June 16, 2015 is granted.

Entitlement to a rating in excess of 40 percent for service-connected traumatic degenerative joint disease of the left knee from October 1, 2015 is denied.


REMAND

The Veteran's TDIU claim, now part of this appeal, has not been adjudicated by the RO to date, to include proper 38 C.F.R. § 3.159(b) notification of the evidence needed to support this claim.  This action must be completed prior to a Board adjudication of the claim.

Accordingly, this case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) notification letter addressing his TDIU claim.  Complete any follow-up development necessitated by his response.

2.  After completion of the foregoing, and any other development deemed necessary, the AOJ must adjudicate the TDIU claim.  If the benefit is not granted, the RO must issue a supplemental statement of the case.  The Veteran and his representative must be afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


